Citation Nr: 1818451	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  12-11 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected major depressive disorder, including a rating in excess of 30 percent prior to March 17, 2017 and a rating in excess of 70 percent thereafter.  

2.  Entitlement to a rating in excess of 20 percent for service-connected cubital tunnel syndrome with numbness in the left little and ring fingers.  

3.  Entitlement to a rating in excess of 20 percent for service-connected residuals of left radius fracture.  

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left elbow osteoarthritis.  

5.  Entitlement to service connection for degenerative disc disease, L5-S1, claimed as a low back disability.  

6.  Entitlement to service connection for a neck disability, claimed as neck spasms.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010, January 2012, and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to an increased rating for service-connected residuals of left radius fracture and left elbow osteoarthritis, entitlement to service connection for a neck disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's major depressive disorder has been manifested by depressive episodes with disturbances in motivation and mood, occasional auditory hallucinations, and various levels of impaired judgment, as well as trouble sleeping, decreased energy and concentration, and irritability.  Despite the foregoing, the evidence dated prior to March 17, 2017, shows the Veteran was generally functioning satisfactorily with no more than occasional decrease in efficiency and overall functioning, without any deficiencies in his social and occupational functioning.  

2.  Beginning March 17, 2017, the Veteran's major depressive disorder was manifested by suicidal ideation, poor hygiene, constant worrying, decreased interest in usual activities, slowed psychomotor activity, and limited insight and judgement, which resulted in deficiencies in judgement, thinking, and mood; however, there is no evidence of a total occupational or social impairment.  

3.  Throughout the appeal period, the Veteran's cubital tunnel syndrome with numbness in the left little and ring fingers has more nearly approximated moderate incomplete paralysis manifested by subjective evidence of pain and numbness with objective evidence of decreased, but not absent, sensation in the left hand, fingers, and forearm, normal muscle strength in wrist flexion and extension, and no more than slightly decreased muscle strength in gripping and pinching.  

4.  The most competent, credible, and probative evidence weighs against a finding that the Veteran's current degenerative disc disease, L5-S1, was incurred during or as a result of service; nor does the evidence reflect that arthritis was manifested during service or within a year of service discharge.  


CONCLUSIONS OF LAW

1.  Prior to March 17, 2017, the criteria for a rating in excess of 30 percent for major depressive disorder with sleep disorder and memory loss have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  From March 17, 2017, the criteria for a rating in excess of 70 percent for major depressive disorder with sleep disorder and memory loss have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

3.  The criteria for a rating in excess of 20 percent for cubital tunnel syndrome with numbness in the left little and ring fingers are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.25, 4.26, 4.124a, DC 8516 (2017).

4.  The criteria for service connection for degenerative disc disease, L5-S1, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Major Depressive Disorder

The Veteran is seeking an increased rating for service-connected major depressive disorder, including a rating higher than 30 percent from January 29, 2010 (the date of receipt of his increased rating claim) to March 17, 2017 and a rating higher than 70 percent thereafter.  His major depressive disorder is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9434.

After reviewing the lay and medical evidence of record, the Board finds the preponderance of the evidence weighs against the grant of a higher rating at any point during the appeal period.  

The evidence shows that, prior to and after March 17, 2017, the Veteran's major depressive disorder has consistently been manifested by depressive episodes, trouble sleeping, decreased energy and concentration, and irritability.  

The Veteran's depressive episodes have been manifested by fluctuations in mood, which has been variously described as depressed, anxious, euthymic, mildly irritable, pessimistic and jovial.  Likewise, his affect has been variously described as congruent, sad, broad, full, tearful, and restricted.  The Veteran demonstrated crying spells during the VA examinations conducted in March 2010, October 2011, and July 2016 and he has endorsed having occasional feelings of hopelessness.  See e.g., VA treatment records dated May and July 2011; October 2011 VA examination report.  The Veteran also reported feeling angry easily, which decreased with medication and resulted in him staying to himself.  There is, however, no lay or medical evidence showing he has a history of violence and the June 2010 VA examiner noted the Veteran has good impulse control.  

In this context, the evidence shows the Veteran's insight and judgement have varied during the appeal period, as they have been described as fair, questionable, and limited on some occasions, but good and intact on other occasions.  See e.g., VA treatment records dated April 2010, April 2011, January 2015, and August 2017; VA examination reports dated March and June 2010.  Nevertheless, there is no evidence showing the Veteran has exhibited inappropriate behavior as a result of his symptoms or that his major depressive disorder has impaired his thought process or content.  

Indeed, the Veteran's thought process has been consistently described as coherent, relevant, logical, and goal-directed.  The Board notes the Veteran has reported hearing voices when his mood is low or he feels stressed.  See e.g., March 2010 VA examination report; VA treatment records dated April 2010 and June 2011.  Otherwise, however, the Veteran's thought content has been overwhelmingly normal, without any indication or endorsement of hallucinations or delusions.  He also consistently denied having suicidal or homicidal thoughts until the March 2017 VA examination when he reported having suicidal ideation.  

As for cognitive functioning, the evidence shows the Veteran has consistently reported having memory problems.  The March 2010 VA examiner noted the Veteran had deficiencies in short and long-term memory.  During the June 2010 VA examination, the Veteran's remote memory was normal and he demonstrated a mild impairment with recent and immediate memory.  The subsequent evidence shows his memory is within normal limits.  

Despite the foregoing symptoms, the Veteran has also been alert and oriented with good grooming and hygiene, except for on two occasions.  During the October 2011 VA examination, he was described as disheveled, while the March 2017 VA examiner noted the Veteran neglected his personal appearance and hygiene.  His speech has also been normal throughout the appeal period.  

Notably, the evidence does not reflect that the Veteran's symptoms have resulted in a social or occupational impairment.  Indeed, the Veteran has consistently reported having good relationships with his siblings and children and married his second wife during the appeal period, with whom he reported having a good relationship.  During the March 2010 VA examination, the Veteran reported having no friends and being lonely; however, he subsequently reported having cookouts with his and his wife's friends and participating in various activities, such as painting, photography and wood-working.  In August 2017, however, he reported decreased interest in his usual activities.  

The Veteran was unemployed during the beginning of the appeal but he consistently stated he was unable to work because of his left arm disability.  See e.g., VA examination reports dated March and June 2010 and October 2011.  In fact, during the June 2010 VA examination, he reported that, despite his trouble concentrating and with his memory, his symptoms only sporadically affected his work without any significant problems with his work responsibilities.  The evidence also shows the Veteran obtained employment during the appeal period and maintained a strenuous work schedule without any difficulty as a result of his depressive disorder.  During the July 2016 VA examination, he reported being suspended from work because of an altercation with his supervisor but he stated that his supervisor initiated the fight, that this was his first time ever being disciplined at work, and that he gets along with most people.  

Based on the foregoing, the Board finds that, for the period prior to March 17, 2017, the evidence reflects that the Veteran's major depressive disorder more nearly approximates the level of disability contemplated by the 30 percent rating, but no higher, under the General Rating Formula for Mental Disorders.  The preponderance of the evidence shows the Veteran's depressive disorder has been manifested by depressive episodes with disturbances in motivation and mood, occasional auditory hallucinations, and various levels of impaired judgment.  While the Veteran's symptoms fluctuated and occasionally included more severe symptoms, including auditory hallucinations and impaired judgement, the Veteran's symptoms did not result in deficiencies in his social and occupational functioning or manifest with such frequency or duration to result in reduced reliability and productivity.  Instead, the Veteran was generally functioning satisfactorily with no more than occasional decrease in efficiency and overall functioning.  Thus, his disability warrants no more than a 30 percent rating for the period prior to March 17, 2017.  

As detailed above, the evidence shows that, in March 2017, the Veteran reported having suicidal ideation and presented with poor hygiene.  Subsequent evidence shows the Veteran continued to endorse worrying and rumination, decreased interest in usual activities, slowed psychomotor activity, and limited insight and judgement.  The RO determined that these symptoms warranted a 70 percent rating, effective March 17, 2017 and the Board agrees, given the evidence of more serious symptoms which resulted in deficiencies in his judgment, thinking, and mood.  However, a higher, 100 percent rating is not warranted at any point after March 17, 2017, as the evidence does not reflect that he experiences a total occupational or social impairment with gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting himself or others, or inability to perform activities of daily living.  Therefore, a rating higher than 70 percent is not warranted after March 17, 2017.  

In reaching the foregoing conclusions, the Board has considered all lay and medical evidence of record but, as detailed above, the preponderance of the evidence weighs against a finding that the Veteran's service-connected major depressive disorder warrants a rating higher than 30 percent prior to March 17, 2017 or a rating higher than 70 percent thereafter.  Therefore, the benefit-of-the-doubt doctrine is not applicable in this case and the Veteran's claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cubital Tunnel Syndrome

The Veteran's service-connected cubital tunnel syndrome (CTS) with numbness in the left little and ring fingers is rated 20 percent disabling under 38 C.F.R. § 4.125a, DC 8516.  

The Veteran's CTS disability impacts his non-dominant extremity and, thus, in order to warrant a higher rating, the evidence must show severe incomplete or complete paralysis of the ulnar nerve.  After reviewing the lay and medical evidence of record, the Board finds Veteran's claim must be denied, as the preponderance of the evidence reflects that the Veteran's CTS impairment is no more than moderate.  

The evidence shows the Veteran has reported having intermittent and constant pain, paresthesia, and numbness in his left hand, which have been described as moderate.  See VA examination reports dated October 2011 and August 2016.  He has also intermittently reported having tingling in the digits on his left hand.  See e.g., July 2011 VA treatment record; August 2016 VA examination report.  

Objective examination has revealed decreased, but not absent, sensation in the left hand and fingers, as well as the left forearm, but the Veteran's reflexes remain normal in his left bicep, triceps, and brachioradialis.  See VA examination reports dated October 2011 and August 2016.  During the October 2011 VA examination, the Veteran's muscle strength was normal in left wrist flexion and extension and while demonstrating gripping and pinching.  See also November 2011 VA treatment record.  However, during the August 2016 VA examination, his muscle strength was slightly decreased (4/5) to active movement against some resistance (4/5) in gripping and pinching, while his strength remained normal in wrist flexion and extension.  See also July 2011 VA treatment record.  

Based on the foregoing, the Board finds the Veteran's CTS disability results in a moderate sensory impairment with no more than slight functional impairment in muscle strength.  Notably, there is no lay or medical evidence of record showing the Veteran's CTS impairment is manifested by severe or diffuse sensory impairment in the left hand.  Additionally, while the Veteran has reported having weakness in his left hand with difficulty grabbing things, objective examination has revealed only slightly decreased muscle strength in gripping and pinching, without evidence of decreased strength in the other functions of the hand, such as wrist movement.  Moreover, there is no evidence of symptoms consistent with a complete sensory impairment, such as "griffin claw" deformity, marked atrophy in the left hand, or loss extension in the ring or little fingers.  

Therefore, the preponderance of the evidence reflects that the Veteran's service-connected CTS disability more nearly approximates moderate, incomplete paralysis of the ulnar nerve which warrants no more than a 20 percent rating under DC 8516 throughout the appeal period.  Accordingly, the benefit-of-the-doubt doctrine is not applicable and the Veteran's claim must be denied.  

Service Connection Claim - Lumbar Spine Disability

The Veteran is seeking to establish service connection for a low back disability, which has been diagnosed as degenerative disc disease, L5-S1.  He asserts that his disability is related to a lumbar spine injury that occurred during service; however, the preponderance of the evidence is against the grant of service connection in this case.  

At the outset, the Board notes that arthritis (a degenerative disease) is considered a chronic disease for VA purposes.  Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is applicable in this case.  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). However, the evidence does not show nor does the Veteran allege that he was diagnosed with or manifested arthritis either in service or within the first post-service year.  Therefore, service connection is not warranted on a presumptive basis or based upon continuity of symptomatology.  38 C.F.R. §§ 3.303 (b), 3.307, 3.309 Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the question of direct service connection, the service treatment records (STRs) show that, in February 1978, the Veteran fell on his back and injured the right lumbar region of his back.  He was diagnosed with a muscle contusion for which he was prescribed heat and rest.  The subsequent STRs do not document any further complaint or treatment for a lumbar spine problem during service and, while the Veteran has reported having continued low back pain since service, there is no objective evidence of treatment for lumbar spine problems for several years after service.  

Indeed, the first evidence of a lumbar spine problem in the record is a January 2009 treatment record, which notes the Veteran had a history of spinal stenosis in the lumbar region for which he received physical therapy and steroid injections.  The Veteran was diagnosed with lumbar spondylosis of L5-S1 and L1-2 but there is no indication as to when his lumbar spine problems began, including any lay or medical evidence showing his problems began during service.  

The Veteran was afforded a VA examination in September 2011 to determine the likely etiology of his current lumbar spine disability.  After reviewing the record and interviewing and examining the Veteran, the VA opined that his current condition is less likely than not the result of the in-service fall that occurred 25 years ago, noting he did not have a fracture or dislocation at that time and that degenerative disc disease of the lumbar spine is a common finding in someone who is active throughout his life.  Indeed, the VA examiner stated the Veteran's disability is more likely than not due to wear and tear of the spine.  

The September 2011 VA opinion is supported by a complete, well-reasoned rationale that is based upon consideration of the lay and medical evidence.  The Board finds particularly probative that there is no opposing medical evidence or opinion of record that establishes or indicates that the Veteran's current lumbar spine disability is related to his in-service back injury.  

The only evidence of record that suggests the current lumbar spine disability is related to the Veteran's in-service injury are the Veteran's lay assertions; however, his assertions regarding the etiology of his lumbar spine disability are outweighed by the preponderance of the other evidence of record, including the post-service medical evidence, which does not contain any indication of a relationship between the in-service injury and the current disability, and the September 2011 VA opinion which explicitly states and explain that the current disability is not related to the in-service injury.  As such, the Veteran's purported nexus statements are not considered competent or probative evidence favorable to his claim.  Instead, the September 2011 VA opinion is considered the most competent, credible, and probative evidence of record regarding the likely etiology of the Veteran's current lumbar spine disability. 

As the most competent, credible, and probative evidence weights against a finding that the Veteran's lumbar spine disability is related to his military service, his claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to March 17, 2017, a rating in excess of 30 percent for major depressive disorder is denied.  A rating in excess of 70 percent is denied thereafter.  

A rating in excess of 20 percent for cubital tunnel syndrome with numbness in the left little and ring fingers is denied.  

Entitlement to service connection for degenerative disc disease, L5-S1, is denied.  


REMAND

With respect to the service-connected residuals of left radius fracture and left elbow osteoarthritis, the Veteran was last afforded pertinent VA wrist and elbow/forearm examinations in August 2016; however, those examinations did not include testing for pain on passive range of motion or range of motion of the opposing right wrist and elbow joints and, thus, did not conform with the requirements for an adequate examination as delineated in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016) and 38 C.F.R. § 4.59 (2017).  Therefore, the Board finds the August 2016 VA examinations (and the other examinations conducted during the relevant time period) are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, new VA examinations are required to assess the current severity and any functional effects of the Veteran's left radius fracture and left elbow disabilities.

Additionally, during the June 2015 hearing, the Veteran argued that he experienced a head injury during service which resulted in residual severe headaches and neck problems.  However, review of the record reveals the Veteran has consistently reported that his headaches start in his neck or, in the alternative, that his neck pain radiates to his left upper extremity, particularly his ring and small fingers.  See e.g., VA treatment records dated October 2009, February 2011, November 2011; and November 2014.  

In this context, the Board notes that service connection has been established for headaches as secondary to an in-service head injury, as well as cubital tunnel syndrome with numbness in the left little and ring fingers.  The evidentiary record does not contain a medical opinion that addresses whether the Veteran's current neck disability, which has been diagnosed as cervical spondylosis and canal stenosis, is caused by the in-service head injury or secondary to (caused or aggravated by) his service-connected headache and cubital tunnel syndrome disabilities.  Therefore, a VA examination and opinion are needed.  

Finally, the Board notes that the TDIU claim is inextricably intertwined with the increased rating and service connection claims being remanded herein.  As such, the TDIU claim is deferred pending the adjudication of the other claims on appeal.  

While the appeal is in remand status, the AOJ should also obtain any outstanding VA treatment records, including those dated from August 2017 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records dated from August 2017 to the present.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of left radius fracture and left elbow osteoarthritis disabilities.  Any indicated evaluations, studies, and tests should be conducted, including active and passive range of motion and testing of the opposing right elbow and wrist joints, if undamaged.  

3. Schedule the Veteran for a VA examination to determine the etiology of his current neck/cervical spine disability.  

After reviewing the record, including the Veteran's service and post-service treatment records and lay statements, the examiner should offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the current neck/cervical spine disability began in service, was caused by service, or is otherwise related to service, including the head injury that occurred therein.  

(b) Is it at least as likely as not (50 percent probability or more) that the current neck/cervical spine disability was caused OR is aggravated by the Veteran's service-connected headache disability.  

(c) Is it at least as likely as not (50 percent probability or more) that the current neck/cervical spine disability was caused OR is aggravated by the Veteran's service-connected cubital tunnel syndrome disability.  

A complete, well-reasoned rationale must be provided for each opinion offered.  

4. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


